UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                            No. 00-4333
DARNELL PITTMAN,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
            Richard L. Williams, Senior District Judge.
                           (CR-99-273)

                  Submitted: September 26, 2000

                      Decided: November 30, 2000

   Before NIEMEYER, MICHAEL, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Brent Alan Jackson, JACKSON, PICKUS & ASSOCIATES, P.C.,
Richmond, Virginia, for Appellant. Helen Fahey, United States Attor-
ney, N. George Metcalf, Assistant United States Attorney, Richmond,
Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. PITTMAN
                              OPINION

PER CURIAM:

   Darnell Pittman was convicted in a jury trial of conspiracy to pos-
sess with intent to distribute cocaine, in violation of 21 U.S.C.A.
§ 846 (West 1999); and possession with intent to distribute crack
cocaine, in violation of 21 U.S.C.A. § 841 (West 1999). He was sen-
tenced to concurrent sentences of 189 months imprisonment, followed
by five years of supervised release. On appeal, Pittman raises three
issues. Having reviewed his claims thoroughly, we affirm.

   Pittman first contends that the district court erred in denying his
motion for a new trial. After the jury verdict but before sentencing,
Pittman obtained new counsel. In a motion for new trial, he alleged
that trial counsel was constitutionally inadequate. The district court
denied the motion, ruling that Pittman could not support his claim,
and that the motion was untimely under Fed. R. Crim. P. 33.

   A claim of ineffective assistance of counsel must be raised in the
district court in a motion under 28 U.S.C.A. § 2255 (West Supp.
1999), unless the record on appeal conclusively establishes ineffective
assistance. United States v. King, 119 F.3d 290, 295 (4th Cir. 1997).
The record here does not clearly show such ineffective assistance.
Therefore, Pittman is entitled to no relief on this claim on direct
appeal.

   Pittman next complains that there was an inadequate chain of cus-
tody for the narcotics introduced against him at trial. The "chain of
custody" rule is used to authenticate evidence before it is admitted in
court, to ensure that the item of evidence is what it purports to be.
United States v. Howard-Arias, 679 F.2d 363, 366 (4th Cir. 1982).
"[T]he ultimate question is whether the authentication testimony was
sufficiently complete so as to convince the court that it is improbable
that the original item has been exchanged with another or otherwise
tampered with." Id. Even if there is a link missing in the chain, the
evidence may be admitted if there is adequate proof that the evidence
is authentic and unadulterated. Id. We review the district court’s rul-
ing for abuse of discretion. United States v. Ricco, 52 F.3d 58, 61 (4th
Cir. 1995). Here, the evidence from the police officer and state foren-
                       UNITED STATES v. PITTMAN                        3
sic scientist was adequate to establish the authenticity of the material.
Therefore, Pittman is entitled to no relief on this claim.

   Finally, Pittman challenges the judge’s responses to two jury ques-
tions during deliberations. He asserts that the judge in its responses
usurped the fact-finding functions of the jury. Having reviewed the
record, we conclude that the district court did not abuse its discretion
in responding to the jury’s inquiries. United States v. Horton, 921
F.2d 540, 546 (4th Cir. 1990). The district court responded fairly to
the questions and created no prejudice. United States v. United Medi-
cal & Surgical Supply Corp., 989 F.2d 1390, 1406-07 (4th Cir. 1993).
The district court did not usurp the jury’s fact-finding role, and this
claim lacks merit.

   We affirm Pittman’s convictions and sentence. We deny his request
for an extension of time to file a supplemental, pro se brief, his
request to place the appeal in abeyance pending preparation of such
a brief, and any request to file a supplemental brief. As Pittman is rep-
resented by counsel he has no right to file such material. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                            AFFIRMED